Citation Nr: 1140945	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  02-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION

The Veteran had active service from December 1971 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.  

In an August 2008 decision, the Board denied the Veteran's claim for service connection for bilateral pes planus.  In that same decision, the Board also denied the Veteran's claim for service connection for bilateral loss of visual acuity (other than photosensitivity) as a residual of an eye injury, and his claims for higher ratings for left ear hearing loss, a right thumb disability, and the residuals of a fracture of the right fibular head.  The Veteran appealed the August 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Partial Remand (Joint Motion), dated in June 2009.  In the Joint Motion, the parties requested that the Court vacate that part of the Board's August 2008 decision wherein the Board denied service connection for bilateral pes planus.  With respect to the remaining issues, the Veteran no longer wished to pursue those claims and those issues should be considered abandoned.  In an Order, dated in July 2009, the Court vacated that part of the Board's August 2008 decision that denied service connection for bilateral pes planus and remanded the case for action consistent with its decision.  The Court stated that the appeal as to the remaining issues was dismissed.  

In a December 2009 decision, the Board once again denied service connection for bilateral pes planus.  The Veteran timely appealed to the Court.  In September 2010, the Court vacated the Board's December 2009 decision and remanded the claim pursuant to a Joint Motion for Remand.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.


In February 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  In a letter, dated in March 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his hearing was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in March 2011, the Veteran indicated that he did not wish to appear at a new hearing and requested that his case be considered on the evidence of record


FINDING OF FACT

There is competent medical evidence of record relating the Veteran's currently diagnosed bilateral pes planus to his service in the military.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for bilateral pes planus.  Therefore, no further development is needed with regard to this issue.

II. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


III. Factual Background

The Veteran's service records show that he served in the United States Marine Corps from December 1971 to January 1983.  His Military Occupational Specialty (MOS) was as a rifleman and he received the Vietnam Service Medal.  

The Veteran's service treatment records show that his feet were examined on a number of occasions in service.  In August 1978, he was treated for complaints of a three-month history of pain at the plantar aspect of his right 1st toe, with no history of trauma.  X-rays taken at that time were normal.  The Veteran continued to have complaints of right foot pain and was seen again in November 1978.  At that time, x-rays showed that he had a fracture of his right 1st toe sesamoid bone.  He was given crutches and an ace wrap.  In September 1982, he was treated for a blister on his left 4th toe.  During other occasions, the Veteran's feet and ankles were examined in connection with a bilateral ankle disability.  In November 1982, the Veteran underwent a separation examination.  At that time, his feet were clinically evaluated as "normal."  

In June 2002, the Veteran filed a claim of entitlement to service connection for bilateral pes planus.   

VA Medical Center (VAMC) outpatient treatment records, dated from November 2002 to January 2011, show that in April 2003, the Veteran was treated for complaints of left heel pain.  The pertinent diagnosis was plantar fasciitis of the left foot.  

In a private medical statement from Dr. W.B., a podiatrist, Dr. B. stated that he had evaluated the Veteran for painful feet.  According to Dr. B., the Veteran had been diagnosed with neuroma and posterior tibialis tendonitis which could have developed from "military activities and boots" since his symptoms began 12 years ago when he was discharged from the military.  

In the February 2005 Travel Board hearing, the Veteran testified that while he was in the Marines, he was a "grunt" which involved carrying heavy weaponry.  Specifically, he had to carry machine guns, mortars, etc., which altogether weighted approximately 75 to 80 pounds.  He noted that because he was carrying such heavy weaponry, he developed pain in his feet.  The Veteran reported that upon his discharge, he was informed that he had flat feet.  He stated that after his separation from the military, he continued to experience chronic pain in his feet.     

In May 2006, the Veteran underwent a VA examination.  At that time, he stated that he had pain in his feet.  Following the physical examination, the pertinent diagnoses were right foot minimal flatfoot deformity and left foot minimal flatfoot deformity.     

In a private medical statement from S.S., D.P.M., dated in August 2009, Dr. S. stated that he had recently treated the Veteran for bilateral foot pain.  According to the Veteran, the condition had been present for many years with gradual onset.  The impression was metatarsalgia at the metatarsal phalangeal joints 1 through 5, both feet.  

A VA examination was conducted in October 2007.  At that time, the Veteran stated that while he was in the Marines, he developed flatfeet.  He noted that in 1981, he dropped a heavy weight onto his right foot and sustained a hairline fracture.  Following the physical examination, the examiner diagnosed the Veteran with mild bilateral pes planus.  The examiner opined that it was "likely as not likely," that the Veteran's bilateral pes planus developed in the service.  However, the examiner stated that the only reason he could offer that opinion was because the Veteran indicated that he began to develop symptoms of sore feet in the service.  Otherwise, the examiner noted that there was no objective evidence that the Veteran's bilateral pes planus developed during the Veteran's period of active service, and it was not present prior to that time.   

In a private medical statement from G. L.W., M.D., dated in November 2009, Dr. W. stated that he had reviewed relevant medical records pertinent to the Veteran and had conducted a clinical interview with the Veteran for the purpose of rendering a medical opinion concerning the etiology of the Veteran's bilateral pes planus.  In regard to credibility, Dr. W. stated that he found the Veteran credible and fully competent to report his symptoms, as well as his personal and medical history.  According to the Veteran, prior to his entrance into the military, he had no history of foot pain or associated problems.  The Veteran indicated that his foot pain started while he was serving in the infantry during his last two years of service.  He reported that he experienced pain on his toes and on the bottom of his feet, as well as swelling of his feet.  The Veteran stated that he did a great deal of walking and marching during service and that his boots did not provide good arch support.  While the Veteran indicated that he had complained about these problems with his feet to medics during service, Dr. W. noted that he did not find a written record of such reports.  The Veteran stated that his foot problem had continued to get worse since its inception.  In August 2003, the Veteran was evaluated for painful feet due to posterior tibial tendonitis.  According to Dr. W., the most common acquired flat foot in adults was due to posterior tibial tendon dysfunction, which developed with repetitive stress on the main supporting tendon of the arch over a long period.  The posterior tibial tendon could eventually give out leading to pes planus.  The human foot was simply not designed to withstand the repetitive impact resulting from marching over long periods of time without proper support.  Accordingly, Dr. W. opined that it was at least as likely as not that the Veteran's posterior tibial tendons eventually gave out as a result of the repetitive impact associated with his marching activities in service without proper arch support, which led to his flat feet.  Dr. W. stated that it was his opinion that the Veteran's currently diagnosed bilateral pes planus at least as likely as not had its origins in service or developed as a result of the Veteran's activities in service, as explained above.    







IV. Analysis

In this case, the Veteran contends that while he was in the military, he had to carry heavy weaponry and participate in long marches while wearing boots without good arch support.  He maintains that due to such activities, he developed pain in his feet which continued after his discharge.  In this regard, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is certainly competent to testify as to symptoms such as pain in his feet.  Thus, the Board may accept his statements in this regard.  Id.   

The Board recognizes that while the Veteran's service treatment records show that the Veteran's feet were examined on a number of occasions, the records are negative for any complaints or findings of bilateral pes planus.  In addition, at the time of the Veteran's November 1982 separation examination, his feet were clinically evaluated as "normal."  Although the Veteran has reported that he was told that he had bilateral pes planus upon his separation examination, the Board notes that lay statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).  However, as stated above, the Board will accept as true that the Veteran experienced pain in his feet during service and after his discharge.     

In this case, the evidence of record shows that the Veteran has a current diagnosis of bilateral pes planus.  Thus, given that the evidence of record shows that the Veteran currently has bilateral pes planus, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed bilateral pes planus to his period of service, to include his in-service bilateral foot pain.  In this regard, the Board notes that in the November 2009 private medical statement from Dr. W., he linked the Veteran's currently diagnosed bilateral pes planus to his in-service foot pain.  Specifically, he opined that it was at least as likely as not that the Veteran's posterior tibial tendons eventually gave out as a result of the repetitive impact associated with his marching activities in service without proper arch support, which led to his flat feet.  Dr. W. stated that it was his opinion that the Veteran's currently diagnosed bilateral pes planus at least as likely as not had its origins in service or developed as a result of the Veteran's activities in service.  In addition, in the October 2007 VA examination report, the examiner opined that it was "likely as not likely," that the Veteran's bilateral pes planus developed in the service.  He noted that he based his opinion on the history supplied by the Veteran that he had experienced painful feet during service.  As indicated above, the Board accepts as true that the Veteran experienced pain in his feet during service and after his discharge.  These opinions support, rather than oppose, the Veteran's contentions, and there are no contrary opinions of record.

The Court has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In light of the above, the Board finds that it is at least as likely as not that the Veteran's currently diagnosed bilateral pes planus is related to his period of active service.  With application of the benefit of the doubt doctrine, service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.













ORDER

Entitlement to service connection for bilateral pes planus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


